                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

 UNITED STATES OF AMERICA,                     )
                                               )
        Plaintiff/Respondent,                  )    Crim No.: 7:08-cr-00012-GFVT-CJS
                                               )    Civil No.: 7:12-cv-07237-GFVT-CJS
 V.                                            )
                                               )                  ORDER
 DAVID A. WARD,                                )
                                               )
        Defendant/Petitioner.                  )
                                       *** *** *** ***

       This matter is before the Court on a Recommended Disposition filed by United States

Magistrate Judge Candace J. Smith. The Defendant, David A. Ward, filed a pro se motion to

vacate his sentence pursuant to 28 U.S.C. § 2255. [R. 136.] Consistent with local practice,

Judge Smith reviewed the motion and prepared a Recommended Disposition. [R. 149.]

       After considering the record, Judge Smith determined that Mr. Ward is not entitled to

relief under 28 U.S.C. § 2255. This is Mr. Ward’s second § 2255 petition, the first of which was

denied in May 2013. [R. 121.] In 2015, the Supreme Court decided United States v. Johnson,

which held that the residual clause of the Armed Career Criminal Act was unconstitutionally

vague. 135 S. Ct. 2551, 2560-63 (2015). Mr. Ward argues that this means sentencing guideline

§ 4B1.2(a), which contains language identical to the defunct residual clause and under which Mr.

Ward was sentenced, is likewise unconstitutionally vague. However, the Supreme Court held in

Beckles that “the advisory sentencing guidelines are not subject to a vagueness challenge under

the Due Process Clause.” Beckles v. United States, 137 S. Ct. 886, 895 (2017). Judge Smith also

recommended this Court deny a certificate of appealability. In light of the clear holding in

Beckles, no reasonable jurist would find it debatable whether Mr. Ward’s petition states a valid
claim for the denial of a constitutional right.

       Generally, this Court must make a de novo determination of those portions of a

recommended disposition to which objections are made. 28 U.S.C. § 636(b)(1)(c). When no

objections are made, however, this Court is not required to “review . . . a magistrate’s factual or

legal conclusions, under a de novo or any other standard . . . .” Thomas v. Arn, 474 U.S. 140,

150 (1985). Parties who fail to object to a Magistrate’s Report and Recommendation are also

barred from appealing a district court’s order adopting that Report and Recommendation. United

States v. Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Report and

Recommendation have been filed, and the time to do so has now expired. Nevertheless, this

Court has considered the record, and it ultimately agrees with the Magistrate Judge’s

recommendation. Furthermore, the Court declines to issue a certificate of appealability. The

Court determines that reasonable jurists would not find the denial of Mr. Ward’s § 2255 motion

debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Accordingly, and the Court being sufficiently advised, it is hereby ORDERED:

       1.      Magistrate Judge Candace J. Smith’s Report and Recommendation [R. 149] as to

Defendant David A. Ward is ADOPTED and for the Opinion of the Court;

       2.      Mr. Ward’s Petition for habeas corpus relief pursuant to § 2255 [R. 136] is

DENIED;

       3.      A Certificate of Appealability is DENIED as to all issues raised by the

Defendant; and

       4.      JUDGMENT in favor of the United States will be entered contemporaneously

herewith.




                                                  2
This the 14th day of August, 2019.




                                     3
